ICJ_125_FrontierDispute_BEN_NER_2002-11-27_ORD_01_NA_01_EN.txt. 616

DECLARATION OF JUDGE ODA

While I voted in favour of the Order constituting a Chamber, I feel
that it is my duty, as the only judge now on the Bench who participated
in the deliberations on the constitution of all four previous Chambers in
the Court’s history, to make known my view that in order for an ad hoc
Chamber formed under Article 26 of the Statute — an institution which
is essentially an arbitral tribunal — to be constituted, it must be clear
beyond all doubt that the litigating parties have agreed, before the Court
decides on the constitution, not only as to the number of Chamber mem-
bers but also as to who they ought to be (see declaration of Judge Oda in
the case concerning the Land, Island and Maritime Frontier Dispute
(El Salvador! Honduras), Constitution of Chamber, Order of 8 May
1987, 1 C.J. Reports 1987, p. 13; Oda, “Further Thoughts on the Cham-
bers Procedure of the International Court of Justice”, American Journal
of International Law, Vol. 82 (1988), p. 556).

(Signed) Shigeru Opa.
